    Case: 19-50723   Document: 00515246525 Page: 1 Date Filed: 12/23/2019
       Case 1:18-cv-00637-RP Document 113 Filed 12/23/19 Page 1 of 2




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                  __________

                                 No. 19-50723
                                  __________



DEFENSE DISTRIBUTED;
SECOND AMENDMENT FOUNDATION, INCORPORATED,

            Plaintiffs−Appellants,

versus

GURBIR S. GREWAL,
Attorney General of New Jersey, in his official and individual capacities;
MICHAEL FEUER, City Attorney for Los Angeles, California,
in his official and individual capacities,

            Defendants−Appellees.


                           _______________________

                Appeal from the United States District Court
                     for the Western District of Texas
                          _______________________




Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM:

      IT IS ORDERED that the unopposed motion for partial dismissal of the
appeal as to appellee Michael Feuer only is GRANTED.
    Case: 19-50723   Document: 00515246524 Page: 1 Date Filed: 12/23/2019
       Case 1:18-cv-00637-RP Document 113 Filed 12/23/19 Page 2 of 2




                  United States Court of Appeals
                                FIFTH CIRCUIT
                             OFFICE OF THE CLERK
LYLE W. CAYCE                                               TEL. 504-310-7700
CLERK                                                    600 S. MAESTRI PLACE,
                                                                 Suite 115
                                                        NEW ORLEANS, LA 70130

                           December 23, 2019


Ms. Jeannette Clack
Western District of Texas, Austin
United States District Court
501 W. 5th Street
Austin, TX 78701-0000

      No. 19-50723    Defense Distributed, et al v. Gurbir Grewal
                      USDC No. 1:18-CV-637


Dear Ms. Clack,
Enclosed is a copy of the judgment issued as the mandate.


                                 Sincerely,
                                 LYLE W. CAYCE, Clerk



                                 By: _________________________
                                 Melissa V. Mattingly, Deputy Clerk
                                 504-310-7719
cc w/encl:
     Mr. Jeremy M. Feigenbaum
     Mr. Chad Flores
     Mr. Alexander Hardiman
     Mr. Ronald Casey Low
